DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 03/22/2022. Claims 1-8 have been amended. Claims 1-8 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 8 recites the limitation "the second lower section".  There is insufficient antecedent basis for this limitation in the claim. No “second lower section” was previously claimed. Presumably this was intended to be “the lower section” as claimed in line 2. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Primos et al. (US Patent No. 5,910,039).
In Reference to Claims 1-3
 	(Claim 1) A multiple species waterfowl caller, comprising: a top section (item 12, fig’s 1, 2, and 9) and a lower section (item 14, fig’s 1, 2, and 9); wherein the top section is a cylindrical body and tapers inward toward the middle of the top section (fig’s 1, 2, and 9; item 12 tapers from left / bottom toward the middle; note this is broad); wherein the cylindrical body has a pair of openings at both ends and a channel therethrough (fig’s 1, 2, and 9); a first opening of the pair of openings is a mouth portion (right / top end, fig’s 1, 2, and 9), wherein the opening will accept air (column 5 lines 23-34 and 46-47), a second opening of the pair of openings is a larger opening that the first opening (left / bottom of item 12, fig’s 1, 2, and 9), wherein the larger opening is configured to accept the second lower section (fig. 9); wherein the lower section has an opening at both ends (fig’s 1, 2, and 9); a reed holder (items 18 and 24, fig’s 2 and 9); the reed holder configured to be placed within the lower section (fig. 9, items 18 and 24 shown placed within item 14); the reed holder configured to receive a first reed (item 22, fig’s 2 and 9); the first reed dimensioned to extend out of a top opening of the lower section (fig. 9, item 20 extends out of item 14); the lower section and the first reed are configured to make a low pitch sound which can imitate multiple species of waterfowl (column 3 lines 13-15 and column 3 line 66 – column 4 line 2); 
(Claim 2) further comprising an airtight seal between the top section and the lower section when the top section and the lower section are secured together (column 5 lines 40-42 and 54-58);
(Claim 3) wherein the lower section is cylindrical and is tapered toward the second opening (fig. 9 shows item 14 tapering towards item 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Primos in view of Thomas et al. (US Patent No. 2017/0055518 A1).
In Reference to Claims 5-8
 	Primos teaches (Claim 5) A multiple species waterfowl caller, comprising; a top section (item 12, fig’s 1, 2, and 9) and a first lower section (item 14, fig’s 1, 2, and 9); the top section is a cylindrical body (fig’s 1, 2, and 9), wherein a reinforcement ring is placed around the second end of the top section (item 13, fig’s 1, 2, and 9); wherein the cylindrical body has a pair of openings at both ends and a channel therethrough (fig’s 1, 2, and 9); a first opening of the pair of openings is a mouth portion (right / top end, fig’s 1, 2, and 9), wherein the opening will accept air (column 5 lines 23-34 and 46-47), a second opening of the pair of openings is a larger opening that the first opening (left / bottom of item 12, fig’s 1, 2, and 9), wherein the larger opening is configured to accept the first lower section (fig. 9); the first lower section having an opening at both ends (fig’s 1, 2, and 9); a reed holder (items 18 and 24, fig’s 2 and 9); the reed holder configured to be placed within the first lower section (fig. 9, items 18 and 24 shown placed within item 14); the reed holder configured to receive a first reed (item 22, fig’s 2 and 9); the first reed dimensioned to extend out of a top opening of the first lower section (fig. 9, item 20 extends out of item 14); the first lower section and the first reed are configured to make low pitch sound which can imitate multiple species of waterfowl (column 3 lines 13-15 and column 3 line 66 – column 4 line 2); [];
	(Claim 6) further comprising an airtight seal between the top section and the first lower section when the top section and the first lower section are secured together (column 5 lines 40-42 and 54-58);
(Claim 7) wherein the first lower section is cylindrical and is tapered toward the second opening (fig. 9 shows item 14 tapering towards item 12);
(Claim 8) wherein the top section tapers inward toward the middle of the top section (fig. 9 also shows item 12 tapering inward towards middle of item 12).
Primos fails to teach the feature of the second lower section of claim 5. 
Thomas teaches (Claim 5) a second lower section configured to fit within the first lower section; the second lower section configured to add length to and modify the pitch of the multiple species waterfowl caller (items 23/25, fig’s 6 and 7, alternately items 25/46 fig’s 10 and 11; paragraphs 0031, 0032, 0043 and 0044).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the reed game caller device of Primos with the feature of a second lower section as taught by the reed game caller device of Thomas for the purpose of allowing the tone of the device to be adjustable as taught by Thomas (paragraphs 0031 and 0044), making the game call more versatile, and more interesting and attractive to the users. 

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Primos (in view of Thomas regarding claim 6) in view of Johnson (US Patent No. 4,551,112).
In Reference to Claims 2 and 6
Johnson / the modified device of Johnson teaches all of claims 1, 2, 5, and 6, broadly interpreted, as discussed above. 
Specifically, regarding claims 2 and 6, since Primos teaches a tapered mating connection between items 12 and 14, it is believed that this would inherently be airtight. However, in the alternate view that this is not explicit, an alternate rejection is set forth below. 
Johnson also teaches (claims 2 and 6) creating an airtight seal between a top section and a lower section (column 4 lines 55-62).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the game call device of Primos with the feature of an airtight seal between the top section and lower section as taught by the game call device of Johnson for the purpose of preventing leakage and thereby preventing distortion in the game call as taught by Johnson (column 4 lines 55-62), making the device more reliable, and more attractive to the users. 

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Primos in view of Sceery (US Patent No. 4,950,201).
In Reference to Claim 4
Primos teaches all of claim 1 as discussed above. 
Primos fails to teach the double taper of claim 4. 
Sceery teaches (Claim 4) wherein [a] top section tapers inward toward the middle of the top section from [a] top end of the top section and from [a] bottom end of the top section (item 11, fig’s 1 and 3 and column 4 lines 5-7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the reed game call device of Primos with the feature of a double tapered barrel as taught by the reed game call device of Sceery for the purpose of providing a more comfortable and ergonomic grip for a user as taught by Sceery (column 4 lines 5-7), making the device easier to use, and more attractive to the users. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/22/2022, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 
Applicant's remaining arguments filed 03/22/2022 have been fully considered but they are not persuasive.
Applicant’s argument regarding the 112 rejection is noted, but, there is an outstanding antecedent basis in claim 1. See action above for further details. 
Applicant’s arguments that Primos does not teach the reed holder setup now claimed is not persuasive. All of these limitations are taught in Primos. See action above for further details. 
Applicant’s argument regarding the second lower section of claim 5 is noted, but is moot in view of the new grounds of rejection using the Thomas reference. See action above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711